Citation Nr: 0521955	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-12 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a right shoulder disability including adhesive capsulitis and 
rotator cuff tear.

2.  Entitlement to a compensable evaluation for residuals of 
a left ankle fracture.

3.  Entitlement to a compensable evaluation for left ear 
hearing loss.

4.  Entitlement to a compensable evaluation for pterygium, 
right eye.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1991.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The Board notes that the veteran requested a personal hearing 
before a Decision Review Officer at the RO.  The personal 
hearing was scheduled August 2, 2004.  However, in written 
correspondence received in July 2004, the veteran canceled 
the hearing.  As the record does not contain further 
indication that the veteran or his representative requested 
that the hearing be rescheduled, the Board deems the 
veteran's request for a hearing withdrawn.  See 38 C.F.R. § 
20.700-20.704 (2004).

The issues of increased evaluations for the right shoulder 
and left ankle disabilities addressed in the REMAND portion 
of the decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of the claim, 
and adequately notified the veteran of the evidence necessary 
to substantiate the claims for an increased evaluation 
addressed in this decision.

2.  The veteran is service-connected for hearing loss in his 
left ear only.

3.  The service-connected left ear hearing loss is productive 
of Level VIII hearing loss.

4.  The service-connected pterygium, right eye, is productive 
of visual acuity measuring 20/200 far, uncorrected, and 20/20 
near and far, corrected, in the right eye; the veteran is not 
service-connected for the left eye.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability 
evaluation for left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.85, 4.86; Diagnostic Code 6100 (2004).

2.  The criteria for a compensable evaluation for pterygium, 
right eye, have not been met.  38 U.S.C.A. §§ 1155, 1160, 
5107 (West 2002); 38 C.F.R. §§ 3.383, 4.76a, 4.84a, 
Diagnostic Code 6034-6079 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.012, 3.156(a), 3.159 and 3.326(a) (2004).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issues in this case.  
The Board notes that the December 2002 VCAA letter discussed 
the type of evidence needed to prevail in the veteran's 
claims for increased evaluations.  Moreover, in the March 
2004 statement of the case, the RO provided the veteran with 
the precise laws and regulations governing the evaluation of 
vision and hearing loss.  In addition, the VCAA letter and 
the statement of the case, in aggregate, gave notice of the 
evidence that had been received, the revisions effected in 
the regulations by VCAA, and the laws and regulations 
governing the evaluation of the veteran's service-connected 
disabilities for which he sought increased ratings, namely 
vision and hearing loss. 

The VA accorded the veteran VA examinations for vision and 
hearing disabilities in January 2003.   In addition, the RO 
obtained VA treatment records dated from January 2002 through 
February 2003.  The veteran did not notify the RO of any 
private treatment records.

In October 2004, the veteran notified the RO that he 
continued to receive treatment for his conditions at VA 
Medical Centers (MCs) in Ponce and San Juan, Puerto Rico, and 
that he felt his conditions had worsened.  The RO has not had 
the opportunity to obtain these records.  However, in the 
case of the right eye and left ear disabilities, the Board 
finds that a remand is not necessary to obtain this records 
in order to properly evaluate the nature and extent of 
current disability.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran).

This is so because calculations of these visual acuity and 
hearing loss are mechanical processes based on numerical 
findings provided by vision examiners and audiologists.  Both 
visual acuity and audiological findings are present now 
before the Board in the January 2003 VA examination reports.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
"assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann at 349.  Similarly, 
the findings of vision acuity presented in the January 2003 
VA examination report are more probative of the extent of the 
veteran's vision loss.

The veteran has advised the RO of no other additional medical 
treatment records or evidence.  The Board is not aware of the 
existence of other additional relevant evidence in connection 
with the claim on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, available VA and 
non-VA records were obtained or submitted by the veteran, and 
the veteran identified no other private treating facilities.  
In addition, VA examinations were provided.  It seems clear 
that the VA has given the veteran every opportunity to 
express his opinion with respect to his claims and the VA has 
obtained all known documents that would substantiate the 
veteran's claims. 

The VCAA letter, combined with the statement of the case, in 
aggregate, properly notified the veteran of his statutory 
rights.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  In addition, the RO obtained VA 
records of which it was initially notified in December 2002.  
See 38 U.S.C.A. § 5103(b) (West 2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  Moreover, the December 2002 letter was mailed to 
the veteran prior to the March 2003 rating decision, 
currently on appeal.  Therefore, to decide the appeal on the 
veteran's claims would not be prejudicial error to the 
claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim by the VCAA letter, 
statement of the case, and the accompanying notice letters.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 123-29 (2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claims as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing claims for increased 
evaluations, the evidence considered in connection with the 
issues addressed in this decision, and what information VA 
and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Increased Evaluations

Service-connected disabilities are rated in accordance with 
the VA Rating Schedule.  The ratings are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness in self-support.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A.  Factual Background

In a September 1991 rating decision, service connection was 
originally granted for left ear hearing loss and right eye 
pterygium.  The decision was based on service medical records 
and the report of VA examination dated in September 1991.  
Service medical records showed findings of hearing loss by 
audiological testing at entrance into active service in April 
1971 as follows:


HERTZ

500
1000
2000
4000
RIGHT
30
10

10
LEFT
30
10
60
70

At discharge from active service, the report of medical 
examination reflects the following audiology findings in 
January 1991:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15
15
10
LEFT
55
20
60
70
70

The physician diagnosed severe progressive hearing loss in 
the left ear.  The physician noted that hearing loss had been 
detected in 1976, and that the veteran was then placed on an 
H3 profile.

The July 1991 VA examination report reflected results of 
audiology testing, in pure tone thresholds, as follows:




HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
15
15
15
LEFT
55
30
65
80
80

These findings presented an average pure tone threshold of 16 
decibels in the right ear and 71 in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and 40 percent in the left ear.  The 
examiner diagnosed normal hearing from 500 Hz to 4000 Hz in 
the right ear, and moderate to severe sensorineural hearing 
loss from 500 Hz to 4000 Hz on the left, with decreased 
speech discrimination ability.

Concerning the veteran's eyes, the report of medical 
examination at entrance into active service showed visual 
acuity findings of 20/20 in the right eye uncorrected and 
20/20 corrected, and of 20/100 in the left eye, uncorrected 
and 20/20 corrected, distant vision.  PIP passed was 12 of 
14, and the examiner noted that the eye examination was on 
recall.  Subsequent testing was conducted by an eye 
specialist and the veteran was found to be fit for duty.  
Report of medical examination in at discharge, dated in 
January 1991, showed findings A-V nicking, silver wire 
streaks, drusen findings in the left eye.  Visual acuity was 
measured at 20/25, bilaterally, distant vision, and 20/200, 
near vision.  Field of vision was noted to be confrontation 
normal.  The examiner diagnosed defective distant and near 
visual acuities, bilaterally.

The July 1991 VA examination report showed visual acuity 
corrected to 20/20, bilaterally, far and near vision.  An 
extensive area of myelinated nerve fibers was found in the 
left eye, with small pterygium in the right eye.

The RO accordingly found that the veteran's left ear hearing 
had been aggravated by active service, and granted hearing 
loss for the left ear.  The RO also granted service 
connection for pterygium in the right eye.  Both disabilities 
were evaluated as zero percent disabling, effective May 1, 
1991, which is the day after the veteran was discharged from 
active service.  These evaluations have been confirmed and 
continued to the present.  

In January 2003, the RO accorded the veteran VA examinations 
for his service connected left ear hearing loss and his right 
eye disability.

Concerning the veteran's hearing loss, the report of VA 
examination for audiology reports the following results, in 
pure tone thresholds:


HERTZ

1000
2000
3000
4000
LEFT
35
65
80
75

These findings reflect an average pure tone threshold of 64 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 44 percent in the left ear.  
Tympanometry revealed type A normal compliance of the 
tympanic membranes with acoustic reflexes present at expected 
levels and no acoustic reflex decay.  The examiner diagnosed 
mild to severe sensorineural hearing loss from 500 Hz to 4000 
Hz, normal middle ear function, and reduced work recognition 
score.

VA examination for eye disability shows no history of ocular 
surgery, trauma, or illness.  Visual acuity measured 20/200 
far, uncorrected, 20/20 far, corrected and 20/20 near in the 
right and left eyes.  No diplopia was found, and there were 
no deficits in the visual field.  Lids were intact, sclera 
and conjunctivae was clear.  The examiner noted specifically 
that there was no pterygium present.  Cornea was clear and 
the anterior chamber was found to be deep and quiet.  The 
iris and pupil showed no rubeosis.  The lens was clear.  
Interocular pressure measured 15/15, and the fundus was found 
to be normal, with posterior pole and periphery on the right.  
Myelinated nerve fibers were found, and the retinal vessels 
were obscured.  The macular area was found to be intact.  The 
examiner diagnosed no evidence of pterygium and refractive 
error.  Concerning the findings of myelinated nerve fibers in 
the left eye, the examiner noted they are a congenital 
disorder of the optic nerve that did not affect vision.  

VA treatment records show ongoing complaints of and treatment 
for various conditions, including vision checks.  In November 
2002 the veteran was diagnosed with hyperopia, presbyopia, 
dry eye, and optic nerve changes in the left eye.

B.  Analyses

I) Hearing Loss

The current noncompensable evaluation for bilateral hearing 
loss was assigned under Diagnostic Code 6100.  

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  Two provisions allow for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under section 4.85, because the 
speech discrimination test may not reflect the severity of 
communicative functioning these veterans experience.  Id.

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 
4000, Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  64 Fed. Reg. 25202-10.  The 
veteran is not entitled to consideration under these 
provisions, however, because he does not meet the required 
criteria.

In situations where service connection has been granted only 
for hearing loss involving one ear, and the veteran does not 
have total deafness in both ears, the hearing acuity of the 
nonservice-connected ear is considered to be normal.  38 
U.S.C.A. § 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.14, 
4.87(f).  In such situations, a maximum 10 percent evaluation 
is assignable for hearing loss when the service-connected ear 
is at Levels X or XI. 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board acknowledges that Congress recently amended 38 
U.S.C.A. § 1160. Under the former version, where a veteran 
has suffered total deafness in one ear as a result of 
service-connected disability and total deafness in the other 
ear as a result of nonservice-connected disability not the 
result of the veteran's own willful misconduct the VA shall 
assign and pay to the veteran the applicable rate of 
compensation as if the combination of disabilities were the 
result of service-connected disability.  Under the amended 
version, where a veteran suffered deafness compensable to a 
degree of 10 percent or more in one ear as a result of 
service-connected disability and deafness in the other ear as 
a result of nonservice-connected disability not the result of 
the veteran's own willful misconduct, the VA shall assign and 
pay to the veteran the applicable rate of compensation as if 
the combination of disabilities were the result of service-
connected disability.  See Veterans Benefit Act of 2002, Pub. 
L. No. 107-330, 116 Stat. 2820 (Dec. 6, 2002) (to be codified 
as amended at 38 U.S.C.A. § 1160(1)(a)(3)).  However, neither 
version of this statute has bearing on the veteran's claim 
because, the veteran's service-connected left ear is not 
totally deaf, or as will be explained below, compensable to a 
degree of 10 percent or more.

As noted above, VA audiology examination was conducted in 
January 2003.  The report reflects audiology results, in pure 
tone thresholds:




HERTZ

1000
2000
3000
4000
LEFT
35
65
80
75

These findings reflect an average pure tone threshold of 64 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 44 percent in the left ear.  
Tympanometry revealed type A normal compliance of the 
tympanic membranes with acoustic reflexes present at expected 
levels and no acoustic reflex decay.  The examiner diagnosed 
mild to severe sensorineural hearing loss from 500 Hz to 4000 
Hz, normal middle ear function, and reduced work recognition 
score.  The veteran also reported no other ear or hearing 
problems.  

The interpretation of the medical evidence of record are as 
follows:  hearing loss at Level VIII for the left ear.  A 
Level I assessment is assigned for the nonservice connected 
right ear, in accordance with 38 C.F.R. § 4.85.

Under the criteria, the measurements warrant a noncompensable 
percent evaluation.  See Diagnostic Code 6100.  After 
consideration of all the evidence, the Board finds that a 
compensable evaluation for hearing loss of the left ear is 
not warranted.

II) Pterygium, Right Eye

The veteran's pterygium, right eye, was evaluated under 
Diagnostic Code 6034-6079, which contemplates pterygium 
rated, as directed by the regulations, by impairment of 
vision.  Diagnostic Code 6079 affords a noncompensable 
evaluation for vision in one eye at 20/40 with vision in the 
other eye at 20/40.  A 10 percent evaluation is warranted for 
vision in 1 eye at 20/50, and vision in the other eye at 
20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6079 (2004).  

As discussed above, VA examination in January 2003 of the 
veteran's eyes reflects corrected visual acuity of 20/200, 
uncorrected, far, and 20/20, corrected, far and near, in the 
right eye, and 20/200, uncorrected, far, and 20/20, 
corrected, far and near, in the left.  This level of visual 
acuity is noncompensable.  38 C.F.R. § 4.84a.  For a 
compensable, 10 percent rating, the corrected visual acuity 
must be 20/50 in one eye and 20/40 or 20/50 in the other eye.  
38 C.F.R. § 4.84a, Codes 6078, 6079.  Moreover, the Board 
notes that the examiner stated, specifically, in the report 
that no pterygium is currently manifested.

VA treatment records further reflect complaints of and 
treatment for dry eye, hyperopia, presbyopia, and optic nerve 
changes of the left eye.  However, refractive error is not a 
disability for which service connection may be granted.  See 
38 C.F.R. §§ 3.303, 4.9 (2004).  In addition, the veteran is 
not service-connected for dry eye or for optic nerve changes 
in the left eye.  The Board cannot thus consider these 
manifestations here.  The veteran made no other complaints of 
or treatments for other eye disease or eye problems.  Given 
that pterygium is no longer manifested, there are no other 
symptoms that may be evaluated concerning the right eye 
disability.

After consideration of all the evidence, the Board finds that 
a compensable evaluation for pterygium, right eye, is not 
warranted.

III) Summary

The veteran has argued that his vision and hearing loss have 
worsened.  But the Board finds that the medical evidence 
simply does not support higher evaluations than those already 
assigned.

The Board notes that the veteran is competent to report his 
symptoms and complaints.  However, the veteran is not a 
medical professional, with the expertise required to present 
clinical findings and opinions as to the degree of his visual 
impairment and hearing loss.  Concerning the veteran's 
hearing loss, the Board observes that the January 2003 
audiometric examination report provides more probative 
evidence of the degree of the veteran's impairment than his 
lay opinion.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The "assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann at 349.  
Similarly, the findings of vision acuity presented in the 
January 2003 VA examination report are far more probative of 
the extent of the veteran's vision loss.  See also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).

Therefore, the Board finds that audiometric findings do not 
support the assignment of an evaluation greater than zero 
percent for the left ear hearing loss.  In addition, the 
medical evidence simply cannot support the assignment of a 
compensable evaluation for pterygium, right eye.  Moreover, 
the Board notes that the evaluations derived from the Rating 
Schedule are intended to make allowance for improvement by 
hearing aids, as well as for corrective vision.  See 
38 C.F.R. § 4.75 (2004).

IV) Extraschedular Evaluation Under 3.321(b)(1)

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

Here, the Board finds no evidence of an exceptional 
disability.  The evidence does not show, nor has the veteran 
alleged, that his service connected left ear hearing loss and 
pterygium, right eye, interfere with his employability.  
Hence, the evidence cannot establish that the service-
connected left ear hearing loss and pterygium, right eye, 
alone, interferes markedly with his employment so as to make 
application of the schedular criteria impractical.  Hence, as 
a whole, the evidence does not show that the impairment 
resulting solely from the left ear hearing loss and 
pterygium, right eye, warrants extra-schedular consideration.

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  The Board finds that the evidence is 
not in at least relative equipoise, and that the reasonable 
doubt rule is not for application in this case.  See 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  Accordingly, the Board concludes that the impairment 
resulting from the service-connected left ear hearing loss 
and pterygium, right eye, is adequately compensated by the 
noncompensable evaluations herein continued.


ORDER

A compensable evaluation for left ear hearing loss is denied.

A compensable evaluation for pterygium, right eye, is denied.


REMAND

As noted above, the veteran also seeks entitlement to an 
increased evaluation for his service connected right shoulder 
and left ankle disabilities. 

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
a recent, January 2003, VA examination report reflects 
neurological and muscle findings in relation to the service-
connected right shoulder disability.  In addition, the 
veteran notified the RO in October 2004 that he continued to 
receive treatment for his disabilities from VA Medical 
Centers (MCs) in San Juan and Ponce, Puerto Rico.  Different 
manifestations of a disability, may receive separate, 
compensable evaluations, where not prohibited by 38 C.F.R. 
§ 4.14 (2004).  See Esteban v. Brown, 6 Vet. App. 259 (1994). 

The Board finds it would be helpful to fully develop the 
medical evidence in this case and then accord the veteran VA 
examinations to determine the nature and extent and his 
service-connected right shoulder and left ankle disabilities, 
in consideration of Esteban, with review of the claims file 
in consideration of the medical evidence of record.  See 
38 C.F.R. § 3.159(c)(4) (2004).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify the VA and non-VA health 
care providers who have treated him for 
his right shoulder and left ankle 
disabilities since 2001. 

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers-that 
are not already of record.  In 
particular, the RO should request any and 
all treatment records for treatment 
accorded him for his right shoulder and 
left ankle disabilities from the VAMCs in 
San Juan and Ponce, Puerto Rico and any 
other VAMC the veteran may identify, from 
February 2003 to the present.

3.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

4.  Following completion of the above, 
the RO should make arrangements for the 
veteran to be afforded an examination, by 
an appropriate specialist, to determine 
the nature and extent of his service 
connected right shoulder and left ankle 
disabilities, including any and all 
neurological, muscle, and orthopedic 
manifestations.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course of 
and the service connected right 
shoulder and left ankle 
disabilities.
?	Describe any current symptoms and 
manifestations attributed to the 
right shoulder and left ankle 
disabilities.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all right shoulder and 
left ankle pathology.  Concerning 
the right shoulder, the RO should 
request that the examiner clearly 
identify any and all neurological 
and muscle pathology, in addition to 
orthopedic pathology that is due to, 
or part and parcel of, the service-
connected right shoulder disability.

The examiners must also proffer opinions 
as to the specific extent and severity of 
the appellant's disabilities, to include 
a complete and detailed discussion of all 
functional limitations associated with 
the disabilities, including precipitating 
and aggravating factors (i.e., movement 
and activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, the effect the disability 
has upon daily activities, and the degree 
of functional loss of the affected parts, 
if any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.  The examiners should further 
address the extent of functional 
impairment attributable to any reported 
pain.

5.  After receipt of any and all newly 
acquired evidence, the RO should review 
the appellant's claims for an increased 
evaluation for his service-connected 
right shoulder and left ankle 
disabilities, including consideration of 
Esteban, supra, and DeLuca v. Brown, 8 
Vet. App. 202 (1995).  If the decisions 
remain in any way adverse to the 
appellant, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran is scheduled for examination, he is advised that 
failure to appear for a scheduled VA examination without good 
cause could result in the denial of his claims.  38 C.F.R. 
§ 3.655 (2004).  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


